Citation Nr: 1547339	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  15-09 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to March 1958.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

In September 2015, the Veteran testified during a videoconference hearing before the undersigned acting Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a right knee disability and entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, tinnitus is related to his active duty service.



CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  The Board, in the instant decision, grants service connection for tinnitus.  As this is the only issue addressed on the merits at this time, and this represents a complete grant of this issue, there is no need to further address VA's duty to notify and assist.

II.  Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms may establish service connection. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

III.  Analysis

The Veteran asserts that he has tinnitus that is related to his in-service exposure to loud noise while working in engine rooms in the Navy.  For the reasons that follow, the Board finds that service connection is warranted.

The existence of tinnitus is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was engineer.  The Board finds no reason to doubt the Veteran's description of in-service noise exposure and the description is consistent with the known circumstances of his military service.  The Veteran's report of noise exposure in service is conceded. 

In a January 2014 statement, the Veteran reported that his ears having been ringing constantly since his service in the Navy.

The July 2014 VA examination report noted that the Veteran reported that the onset of his tinnitus was when he was in the Navy.  The examiner stated that the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss.  The VA examiner found it was less likely as not due to military exposure, and noted that no documentation or material evidence in support of the claim was found in the file.  As the VA examiner did not fully explain why the evidence of record did not support a finding that the Veteran's tinnitus was less likely as not due to military exposure or consider the Veteran's statements, the rationale is inadequate.  Consequently, the opinion has no probative value.

The Veteran is competent to describe the nature and extent of his in-service noise exposure and his symptoms of tinnitus.  The Board finds the Veteran credible.  

After review of the evidence, the Board finds that service connection is warranted for tinnitus based on the competent and credible evidence that tinnitus began during service and has existed since that time, based on the Veteran's statements.  The Board acknowledges that the record includes a negative nexus opinion from the July 2014 VA examiner.  However, as discussed above, the opinion is inadequate and has no probative value. 

Giving the Veteran the benefit of the doubt, the Board finds the evidence at least in equipoise as to whether the Veteran's tinnitus is related to service.  The evidence of record demonstrates that the Veteran has tinnitus; that he was exposed to acoustic trauma in service; and that he has experienced tinnitus since service.  Consequently, service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

In regard to the Veteran's claim for entitlement to service connection for a right knee disability, the Board finds that the claim must be remanded.  At the Board hearing, the Veteran testified that he twisted his right knee while going on a ladder in the engine room.  He stated that it was while they had training on how to stop a runaway engine.  See Board Hearing Transcript at 5.  He stated that his knee started puffing up and they put ACE bandages on it in service.  Id.  The Veteran's service treatment records do not show any complaints or treatment related to the right knee.  However, as a lay person, the Veteran is competent to report symptoms capable of lay observation, such as twisting his right knee.  The Veteran's private treatment records indicate he was diagnosed with degenerative joint disease of the right knee.  See September 2015 VA treatment record.  As the Veteran has a current right knee disability, asserted he twisted his right knee in service and asserted that he has had symptoms since service, a VA examination is necessary to address the etiology of his right knee disability.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The July 2014 VA examiner was "unable to opine the etiology of the Veteran's hearing loss as no reliable/reputable test results or other material evidence is seen to support or disavow the Veteran's claim."  The Veteran had whisper voice testing at the time of his discharge from service.  He has asserted that he has had symptoms of hearing loss since service.  The VA examiner's rationale does not fully address why he was unable to provide an opinion, given the Veteran's credible report of in-service noise exposure and report of symptoms since service.  Therefore, a new VA opinion is necessary to address the etiology of the Veteran's hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to address whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a right knee disability that is related to service.  

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  Forward the claims file to a VA clinician of appropriate expertise to provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's bilateral hearing loss is related to service.

If the VA clinician determines that another examination is necessary to provide an opinion, such should be accomplished.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for a right knee disability and bilateral hearing loss.  If either benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are  remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


